ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                            People v. Oaks, 2012 IL App (3d) 110381




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    DOUGLAS E. OAKS, Defendant-Appellant.



District & No.             Third District
                           Docket No. 3-11-0381


Filed                      November 7, 2012


Held                       On appeal from the dismissal of defendant’s postconviction petition after
(Note: This syllabus       a third-stage evidentiary hearing and the denial of leave to file a
constitutes no part of     supplemental postconviction petition during the third-stage hearing, the
the opinion of the court   appellate court rejected defendant’s contentions that he received
but has been prepared      ineffective assistance based on counsel’s failure to present evidence of his
by the Reporter of         abusive childhood and that a supplemental petition should have been
Decisions for the          allowed, since that evidence did not negate the severity of the victim’s
convenience of the         injuries, even though it was relevant to the decision to impose a death
reader.)
                           sentence, and the commutation of the death sentence rendered moot the
                           sentencing issues and the ineffective assistance claims.


Decision Under             Appeal from the Circuit Court of Henry County, No. 92-CF-235; the
Review                     Hon. Charles H. Stengel, Judge, presiding.



Judgment                   Affirmed.
Counsel on                   Anne E. Carlson, Justyna Garbaczewska Scalpone and Tiffany Boye
Appeal                       Green (argued), all of State Appellate Defender’s Office, of Chicago, for
                             appellant.

                             Terence M. Patton, State’s Attorney, of Cambridge (Terry A. Mertel and
                             Dawn D. Duffy (argued), both of State’s Attorneys Appellate
                             Prosecutor’s Office, of counsel), for the People.


Panel                        JUSTICE McDADE delivered the judgment of the court, with opinion.
                             Justices Lytton and Carter concurred in the judgment and opinion.




                                                OPINION

¶1          In this appeal, defendant, Douglas E. Oaks, contests the dismissal of his postconviction
        petition after a third-stage evidentiary hearing. Defendant also challenges the trial court’s
        denial of his request for leave to file supplemental postconviction claims during the third-
        stage evidentiary hearing. For the reasons stated below, we affirm.

¶2                                               FACTS
¶3          In 1992, defendant was charged with two counts of first degree murder for the death of
        his girlfriend’s three-year-old son (the victim).1 The State filed a notice to seek the death
        penalty. Defendant’s family retained a private attorney to represent him. Defendant filed a
        pretrial motion asking the court to appoint multiple experts to assist him in preparing his
        defense. The court denied defendant’s motion, reasoning that, because defendant was
        represented by private counsel, he was not indigent and therefore did not qualify for financial
        assistance to hire experts. As a result, private counsel withdrew from the case and the court
        appointed the public defender after finding defendant indigent. The matter proceeded to a
        jury trial.
¶4          Defendant testified that he became frustrated with the victim when the victim wet his
        pants. As a result, defendant threw the victim toward a mattress. Instead of landing on the
        mattress, the victim landed on the floor. Defendant denied intentionally harming the boy.
¶5          The State alleged that defendant violently shook the victim and slammed him against an
        object, causing his brain to bleed and swell, which led to his death. The State called multiple
        doctors who opined that the victim’s injuries were so extensive that they had to be caused

                1
                 The facts underlying this case are fully discussed in People v. Oaks, 169 Ill. 2d 409 (1996),
        and will be repeated here only as necessary to resolve the issues currently on appeal.

                                                     -2-
       by violent shaking and by impact applied with a great amount of force, rather than by the
       actions described by defendant.
¶6          The jury found defendant guilty of two counts of first degree murder. After defendant
       waived his right to a jury for sentencing purposes, the trial court found defendant eligible for
       the death penalty based upon the evidence presented at the guilt phase. At the second stage
       of the sentencing hearing, the State presented evidence in aggravation that defendant had
       been arrested for drug possession in 1985, when he was 18. Defendant admitted that he had
       obtained the drugs, as well as several handguns, a knife, money and jewelry, when he had
       burglarized the home of a roommate’s parents. Defendant was convicted of burglary and the
       drug charges were dismissed. In 1989, defendant resisted arrest after assaulting his girlfriend
       and breaking her arm. He was sentenced to one year in jail and ordered to undergo alcohol
       counseling. In 1990, defendant was arrested for public intoxication, disorderly conduct, and
       interfering with official acts.
¶7          Defendant presented, as evidence in mitigation, inter alia, the testimony of Dr. Robert
       Chapman, a psychiatrist. Dr. Chapman stated that he reviewed “testimony, hospital reports,
       autopsy reports” and defendant’s videotaped statements prior to examining him in person.
       Based upon this examination, Dr. Chapman testified that in his opinion defendant acted
       under the influence of an extreme emotional disturbance when he killed the victim.
¶8          During the State’s cross-examination, Dr. Chapman revealed that he believed that
       defendant was abused as a child. Chapman went on to explain that he believed the abuse
       suffered by defendant as a child caused him to “snap” and abuse the victim. Dr. Chapman
       testified that an adult who had been abused as a child could react violently to incidents that
       would seem insignificant to others, like the victim’s wetting his pants. The trial court, in
       sentencing defendant, rejected Dr. Chapman’s finding that there had been an extreme mental
       or emotional disturbance which would preclude imposition of the death penalty.
¶9          While his direct appeal to the supreme court was still pending, defendant filed a pro se
       postconviction petition in which he claimed, inter alia, that the trial court’s holding that
       defendant could only obtain financial assistance to retain expert witnesses if he were
       represented by a public defender resulted in him having to choose between two constitutional
       rights: the right to counsel of choice and the right to present expert witnesses necessary to
       the defense. The petition was amended to include a claim that defendant was deprived of
       effective assistance of trial counsel where counsel failed to present evidence, at sentencing,
       of abuse defendant suffered during his childhood.
¶ 10        Ultimately, the supreme court affirmed defendant’s conviction and sentence. Oaks, 169
Ill. 2d at 471. Specifically, the court held:
            “[T]he record establishes that the victim’s injuries were severe, that defendant inflicted
            them with extreme and violent force, that he did so in separate acts, and that the victim
            suffered prolonged pain. Thus, the trial court did not err in concluding that defendant was
            eligible for death under section 9-1(b)(7) [of the Criminal Code of 1961 (Ill. Rev. Stat.
            1991, ch. 38, ¶ 9-1(b)(7)),] where the murder was exceptionally brutal or heinous and
            indicative of wanton cruelty.” Oaks, 169 Ill. 2d at 465-66.
       The court also found that the trial court’s rejection of Dr. Chapman’s testimony was a proper

                                                 -3-
       exercise of discretion. Oaks, 169 Ill. 2d at 468.
¶ 11       While the postconviction proceedings were pending, defendant’s death sentence was
       commuted by the Governor of Illinois to life imprisonment. In 2004, the trial court dismissed
       defendant’s amended petition, holding that all the sentencing claims were rendered moot by
       the commutation of defendant’s death sentence. The court also held that the guilt phase
       claims were either procedurally barred or without merit. Defendant appealed and we
       reversed, holding that three of the sentencing claims were relevant to eligibility and thus were
       not moot under People v. Mata, 217 Ill. 2d 535 (2005). People v. Oaks, No. 3-04-0645 (Apr.
       12, 2006) (unpublished order under Supreme Court Rule 23).
¶ 12       On remand, the trial court granted an evidentiary hearing on the claim of ineffective
       assistance of trial counsel for failure to present evidence of child abuse, but dismissed the
       other two claims. The evidentiary hearing was bifurcated into performance and prejudice
       proceedings.
¶ 13       Defendant filed a request for leave to file a supplemental petition alleging: (1) actual
       innocence of the exceptionally brutal and heinous aggravating factor underlying defendant’s
       eligibility for life imprisonment, based on new medical evidence, and (2) ineffective
       assistance of appellate counsel for failure to raise a potentially meritorious counsel-of-choice
       issue on direct appeal. Defendant’s request for leave was subsequently denied.
¶ 14       Ultimately, the trial court also denied defendant’s postconviction petition. While the
       court found that counsel’s performance was deficient where he failed to conduct a sufficient
       investigation, it concluded that the deficiency did not prejudice defendant.

¶ 15                                         ANALYSIS
¶ 16       Defendant argues the trial court erred in: (1) dismissing his postconviction petition on
       the grounds that he was not deprived of effective assistance of counsel where trial counsel
       failed to investigate and present evidence of defendant’s abusive childhood at the sentencing
       proceedings, and (2) denying defendant’s request for leave to file supplemental claims of
       actual innocence and ineffective assistance of appellate counsel for failure to raise a
       potentially meritorious counsel-of-choice issue on direct appeal.
¶ 17       However, as a threshold matter, the State argues that reassessment of defendant’s
       sentencing issues is moot. Specifically, the State argues that the “holding in People v. Mata,
       217 Ill. 2d 535 (2005) does not require a reassessment of defendant’s sentencing issues.”
       Defendant, however, calls our attention to the fact that we have already held that Mata
       requires that defendant’s sentencing issues be heard. See People v. Oaks, No. 3-04-0645
       (Apr. 12, 2006) (unpublished order under Supreme Court Rule 23). Specifically, we stated:
                “Mata is now binding authority and requires reassessment of sentencing issues
           arguably attacking the evidence supporting a finding of defendant’s eligibility for the
           death penalty. Issues to be reassessed on remand include claims I, X, and XI, which
           concern the admissibility of evidence at the sentencing hearing and ineffective assistance
           of trial and appellate counsel.” People v. Oaks, No. 3-04-0645, slip op. at 7 (Apr. 12,
           2006) (unpublished order under Supreme Court Rule 23).


                                                 -4-
       Thus, defendant concludes that the “law of the case” doctrine mandates a finding that his
       sentencing issues are not moot.
¶ 18        The “law of the case” doctrine bars relitigation of an issue already decided in the same
       case. People v. Tenner, 206 Ill. 2d 381, 395 (2002). “Rulings on points of law made by a
       court of review are binding in that case upon remand to the trial court and on subsequent
       appeals to that same reviewing court unless a higher court has changed the law.” (Emphasis
       added.) Petre v. Kucich, 356 Ill. App. 3d 57, 63 (2005).
¶ 19        While defendant correctly asserts that Mata is still good law, we note that subsequent to
       our 2006 decision in the instant case (People v. Oaks, No. 3-04-0645 (Apr. 12, 2006)
       (unpublished order under Supreme Court Rule 23)), the supreme court in People v. Adkins,
       239 Ill. 2d 1 (2010), clarified the limited scope of the Mata holding. We review both the
       Mata and Adkins decisions.
¶ 20        In Mata,2 a defendant whose death sentence had been commuted to a sentence of natural
       life in prison challenged the statutory aggravating factor that had been used to find her
       eligible for the death penalty. Had she not been found death-eligible, she would have been
       sentenced to a term of years with the possibility of eventual parole. Her argument on appeal
       was that the State had not proven the statutory aggravating factor of commission of murder
       in “a cold, calculated and premeditated manner pursuant to a preconceived plan, scheme or
       design to take a human life by unlawful means” (720 ILCS 5/9-1(b)(11) (West 1998)) beyond
       a reasonable doubt. Mata, 217 Ill. 2d at 539. In response, the State alleged that defendant’s
       appeal should be dismissed as moot due to the commutation of her death sentence to natural
       life imprisonment. Mata, 217 Ill. 2d at 541.
¶ 21        The Mata court determined that the issue was governed by the United States Supreme
       Court’s decisions in Apprendi v. New Jersey, 530 U.S. 466 (2000), and Ring v. Arizona, 536
U.S. 584 (2002). In Apprendi, the Court held that “[o]ther than the fact of a prior conviction,
       any fact that increases the penalty for a crime beyond the prescribed statutory maximum must
       be submitted to a jury, and proved beyond a reasonable doubt.” Apprendi, 530 U.S. at 490.
       In Ring, the Court noted that the aggravating factors that allow imposition of the death
       penalty operate as “ ‘the functional equivalent of an element of a greater offense.’ ” Ring,
536 U.S. at 609 (quoting Apprendi, 530 U.S. at 494 n.19).
¶ 22        Ultimately, the Mata court held that the defendant was entitled to claim that the evidence
       of the aggravating factor was insufficient, despite the commutation of her death sentence.
       Mata, 217 Ill. 2d at 550. The court reasoned that even though her death sentence was
       commuted, she was still subject to the effects of the finding of eligibility in light of the fact
       that had she not been found death-eligible, she would have been sentenced to a term of years
       with the possibility of parole. Mata, 217 Ill. 2d at 542-43. The court rejected the State’s
       mootness argument and the matter was remanded to the appellate court for consideration of
       the merits of her appeal. Mata, 217 Ill. 2d at 550-51.
¶ 23        In Adkins, the defendant was charged with felony murder. While the defendant’s trial

               2
                The facts underlying Mata were discussed and summarized in Adkins. Where relevant, we
       use the Adkins court’s summarization.

                                                 -5-
       counsel challenged the State’s factual basis regarding the murder element, counsel conceded
       at trial and the guilt phase that he committed the felony of residential burglary. Defendant
       was ultimately convicted and sentenced to death. Citing People v. Johnson, 128 Ill. 2d 253
       (1989), and People v. Hattery, 109 Ill. 2d 449 (1985), defendant argued on appeal that his
       counsel’s strategy was flawed because “[i]f it failed and the jury convicted [defendant] of the
       murder, he had no defense to his eligibility for the death penalty because of counsel’s
       concession that [he] had committed residential burglary.”
¶ 24        The defendant did not analyze his claim under the standard set out in Strickland v.
       Washington, 466 U.S. 668, 687 (1984). Instead, he argued that counsel’s strategic choice at
       the guilt phase, although it might have been a reasonable trial strategy, deprived him of his
       right to demand that the State prove his eligibility for the death penalty beyond a reasonable
       doubt. Adkins, 239 Ill. 2d at 43. Thus, the defendant argued that the question presented was
       whether under Johnson and Hattery he was deprived of his right to an adversarial hearing at
       the eligibility phase because counsel conceded his guilt of residential burglary at the guilt
       phase. Adkins, 239 Ill. 2d at 43. The defendant cited Mata in support of his position.
¶ 25        Upon review, the Adkins court found the defendant’s death sentence did not violate Mata.
       Adkins, 239 Ill. 2d at 46. Specifically, the court stated:
                “Defendant offers Mata as support for his argument that because a statutory
            aggravating factor is the ‘functional equivalent’ of an element of the offense of capital
            murder, defense counsel’s conceding existence of any one of the charged aggravating
            factors amounted to a guilty plea ‘to a new offense’ without his consent to such a plea.
            At oral argument, counsel used the expression that trial counsel had ‘pleaded guilty to
            eligibility.’
                Mata does not support this argument. The constitutional right at stake in Apprendi,
            Ring, and Mata was the sixth amendment right to trial by jury–to have each element of
            each offense proved to an impartial jury beyond a reasonable doubt. The constitutional
            right at stake in [United States v.] Cronic, [466 U.S. 648 (1984),] Hattery, and Johnson
            was the sixth amendment right to the effective assistance of counsel. Defendant does not
            make an Apprendi-based argument.
                Even under the Apprendi line of cases, no error occurred. At the beginning of the
            sentencing phase, the State moved to readmit all evidence presented at trial. The motion
            was granted. Defendant’s eligibility for the death penalty was shown to the trial court–an
            impartial finder of fact–by overwhelming evidence that he was interrupted by the victim
            while in the act of burglarizing her apartment and that he killed her to avoid being
            identified. Thus, the finding of eligibility for the death sentence did not violate Apprendi,
            Ring, or Mata.” Adkins, 239 Ill. 2d at 46.
¶ 26        Like Adkins, the instant case does not present us with an Apprendi-based argument.
       Instead, the constitutional right at stake in the instant case is the sixth amendment right to the
       effective assistance of counsel. Even under the Apprendi line of cases no error occurred. The
       supreme court, in the instant case, has already expressly affirmed the trial court’s finding that
       defendant was eligible for death under section 9-1(b)(7) where the murder was exceptionally
       brutal or heinous and indicative of wanton cruelty. See Oaks, 169 Ill. 2d at 465-66.


                                                  -6-
       Specifically, the court found that the record established that the defendant’s victim’s injuries
       were “severe, that defendant inflicted them with extreme and violent force, that he did so in
       separate acts, and that the victim suffered prolonged pain.” Oaks, 169 Ill. 2d at 465-66. Thus,
       the finding of eligibility for the death sentence did not violate Apprendi or Mata. Adkins, 239
Ill. 2d at 46.
¶ 27        In coming to this conclusion, we emphasize that evidence of the defendant’s abusive
       childhood does not negate the severity of the victim’s injuries, the amount of extreme and
       violent force defendant inflicted upon the victim, or the pain the victim endured. While
       evidence of a defendant’s abusive childhood or other mitigating evidence may factor into a
       trier of fact’s discretionary decision of whether to actually impose a sentence of death or,
       alternatively, life in prison, it does not change a defendant’s eligibility status. Consequently,
       any claims of ineffective assistance involving evidence of defendant’s abusive childhood or
       defendant’s sentencing issues were rendered moot upon commutation of his death sentence.
¶ 28        While our above analysis results in us not reaching the merits of defendant’s
       postconviction petition, we are still left with the question of whether the trial court erred in
       denying defendant’s request for leave to file supplemental postconviction claims of actual
       innocence and ineffective assistance of appellate counsel for failure to raise a potentially
       meritorious counsel-of-choice issue on direct appeal. A trial court’s decision on whether or
       not to grant leave to counsel to file an addendum to an amended postconviction petition is
       reviewed for an abuse of discretion. People v. King, 192 Ill. 2d 189, 193 (2000).
¶ 29        A trial court must obey the clear and unambiguous directions in a mandate issued by a
       reviewing court. People v. Daley, 92 Ill. 2d 271, 276 (1982). We previously remanded with
       the following mandate:
                 “We reverse the dismissal of sentencing issues as framed in claims I, X and XI and
            remand for further proceedings.” People v. Oaks, No. 3-04-0645, slip op. at 7 (Apr. 12,
            2006) (unpublished order under Supreme Court Rule 23).
¶ 30        In light of our specific remand, we cannot say that the trial court abused its discretion in
       denying defendant’s request for leave. Moreover, we note that the Post-Conviction Hearing
       Act (the Act) (725 ILCS 5/122-1 et seq. (West 2010)) is entirely a creature of statute, and the
       legislature has mandated specific requirements that a petitioner must meet to assert a claim
       under the Act. Allowing a defendant to bring a new postconviction claim at the third stage
       of the proceedings, thereby bypassing the first and/or second stages, challenges the integrity
       of the Act. If defendant wishes to bring his two supplemental claims, he may file a successive
       postconviction petition as discussed in section 122-1(f) of the Act. 725 ILCS 5/122-1(f)
       (West 2010). Such petition will be subject to the cause-and-prejudice test under the Act. See
       725 ILCS 5/122-1(f) (West 2010).
¶ 31        For the foregoing reasons, we affirm the judgment of the trial court.

¶ 32       Affirmed.




                                                 -7-